CIGINAL                                        11/29/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0137


                                          DA 21-0137


 SHELBY BRYAN RAGNER,                                                      NOV 2 9 2022
                                                                        Bowan Greenw000
                                                                      Clerk of Suprerne Court
              Petitioner and Appellant,                                  State or Montana




       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       On November 3, 2022, Appellant Shelby B. Ragner filed a petition for rehearing in
the above-entitled matter. Appellee objected to the petition and filed a response.
       This Court generally will grant rehearing on appeal only if our initial decision
overlooked some fact material to the decision, overlooked a question presented that would
have proven decisive to the case, or if the decision conflicts with a statute or controlling
decision not addressed by the Court. M. R. App. P. 20(1)(a)(i-iii).
       Upon review, the Court did not overlook a question presented by counsel or a fact
material to the question of consent, and properly applied the "Rape Shield Statute,"
§ 45-5-511(2), MCA. Further, the Court's decision regarding the jury instructions does
not conflict with controlling precedent or statute.
       Therefore, having considered the petition and response from Appellee,
       IT IS ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
       DATED this C cx day of November, 2022.


                                                                       (
                                                               Chief Justice
    :,   441.4
           ' -




2